*683MEMORANDUM
BEAMER, District Judge.
This action was commenced by the filing of a petition to enforce an Internal Revenue summons against the two named defendants. Jurisdiction of the Court is based on Title 26, U.S.C. Sections 7602 and 7604(a)1 and is unchallenged by the parties to the proceedings. The summons sought to be enforced against the defendants, seeks the production of accountant’s work papers used by defendant Zakutansky in preparing the income tax returns of Mr. Johnston for the years 1960 through 1965. At the time the action was commenced, respondent Johnston, the taxpayer, had possession of the papers in question. His attorney produced these papers in a sealed envelope for the Court’s examination in camera. It is the taxpayer’s contention that the papers in question are protected by the Fifth Amendment guarantee against self-incrimination. The government contends that the papers are the property of the accountant Zakutansky and are therefore not protected by privilege.
Briefly the facts are as follows: (For more complete statement, see the accompanying Findings of Fact and Conclusions of Law). The respondent Zakutansky is a certified public accountant who prepared the respondent Johnston’s tax returns for the years 1960 through 1965. On May 11, 1966 special agents of the Internal Revenue Services visited the offices of Mr. Zakutansky to inquire about Mr. Johnston’s tax returns. Mr. Zakutansky told the agents that he had work papers belonging to him which he had used in preparing Mr. Johnston’s returns. On May 23, 1966 Mr. Zakutansky appeared in response to a subpoena requiring testimony and the papers. Mr. Zakutansky’s attorney requested time in which to determine his client’s responsibilities and Mr. Zakutansky refused to surrender the papers. On June 28, 1966 a second subpoena was issued requiring Mr. Zakutansky to appear and produce the papers on July 8, 1966. Mr. Zakutansky appeared in the company of an attorney, but refused to testify or produce the papers because the subpoena was erroneously dated July 28, 1966 instead of June 28, 1966. On July 21, or 22 of 1966, Mr. Zakutansky turned the papers over to the taxpayer Mr. Johnston. Subsequently, summonses were served on Mr, Zakutansky and Mr. Johnston for the production of the papers. Mr. Zakutansky was unable to comply because he no longer had the papers, and Mr. Johnston refused to comply under a claim of the Fifth Amendment privilege. Mr. Johnston did produce, however, pencil copies of the tax returns compiled by Mr. Zakutansky.
 This Court has examined the numerous authorities cited by the parties and finds none of them to be controlling on the exact question before us. There are certain general principles, however, which most, if not all, authorities agree upon. First, as a general rule accountant’s work papers are the property of the accountant unless shown to the contrary. Falsone v. United States, 205 F.2d 734 (5th Cir. 1953); Sale v. United States, 228 F.2d 682 (8th Cir. 1956) cert. den. 350 U.S. 1006, 76 S.Ct. 650, 100 L.Ed. 868 (1956); Unit*684ed States v. Boccuto, 175 F.Supp. 886 (D.N.J.1959) app. dism. 274 F.2d 860 (3rd Cir. 1960); Anno. 90 A.L.R.2d 784 (1963). Secondly, if the papers had remained in the possession of the accountant, he would have been required to produce them. Falsone v. United States, supra; Sale v. United States, 228 F.2d 682, supra. Third, if the taxpayer held the papers as his undisputed personal property, or if they were in his rightful and indefinite possession, they would have been protected by his privilege against self-incrimination. United States v. Cohen, 250 F.Supp. 472 (D.Nev.1965); See United States v. Judson, 322 F.2d 460 (9th Cir. 1963); Colton v. United States, 306 F.2d 633 (2d Cir. 1962) cert. den. 371 U.S. 951, 83 S.Ct. 505, 9 L.Ed.2d 499 (1963); Application of House, 144 F.Supp. 95 (N.D.Cal.1956). Other questions remain unsettled by the varying decisions of the federal courts. Some courts have held that the taxpayer’s attorney in possession of accountant’s work papers has no right to assert his client’s privilege against self-incrimination. Bouschor v. United States, 316 F.2d 451 (8th Cir. 1963); In re Fahey, 300 F.2d 383 (6th Cir. 1961); United States v. Boccuto, 175 F.Supp. 886 (D.N.J.1959), app. dism. 274 F.2d 80 (3rd Cir. 1960). Contra, United States v. Judson, 322 F.2d 460 (9th Cir. 1963); Colton v. United States, 306 F.2d 633 (2d Cir. 1962), cert. den. 371 U.S. 951, 83 S.Ct. 505, 9 L.Ed.2d 499 (1963); Application of House, 144 F.Supp. 95 (N.D.Cal.1956)
Based on the above cases, the court determined that respondent Johnston would be entitled to withhold the papers under a claim of privilege if he owned them or rightfully held them in his personal capacity for an indefinite period. (Supra, p. 684). The Court further determined that if the papers were accountant’s work papers, they originally belonged to the accountant. The taxpayer contended that these were not accountant’s work papers, because there was no certified public audit which required the accountant to keep work papers. Mr. Zakutansky’s work was confined to the preparation of the taxpayer’s returns and the papers in question consisted of his notes and adding machine tapes used in the preparation of the returns. Mr. Zakutansky testified that he personally did not consider these to be work papers, but he had previously told the special agents that they were.
The Court determined that they were work papers. In United States v. Pizzo, 260 F.Supp. 216 (S.D.N.Y.1966), where the accountant’s work was confined to the preparation of the taxpayer’s returns, the court found, on the basis of the accountant’s testimony, that “ ‘work papers’ means any papers ‘where you have records recorded on it and the common form of work papers are the columnar column.’ Memorandum sheets could be work papers and ‘it might be almost anything from the taxpayer’s books showing income or expenditures’ ”. 260 F.Supp. 216, 218 (S.D.N.Y.1966). Mr. Zakutansky’s papers perfectly fit this description. They were columnar work papers and adding machine tapes showing the taxpayer’s income and expenditures. This Court cannot find that legal character of papers depends upon the type of paper used. The respondents also contend that these could not be work papers because they were not the type of papers kept by an accountant to support a certified public audit. That these papers were not used to support a public audit is admitted, but neither were those in Pizzo, supra. Furthermore, an accountant or anyone else preparing an income tax return is asked to sign it as evidence that the information contained is true to the best of his knowledge. The papers sought here were of a type which should be kept to support that assertion. The Court therefore finds that those papers identified by Mr. Zakutansky as having been prepared by him are “work papers” within the meaning of the case law.
Although these papers are work papers and originally belonged to Mr. Zakutansky, he may have relinquished his *685claim to them in good faith thereby giving the taxpayer rightful and indefinite possession of them. (See United States v. Cohen, 250 F.Supp. 472 (D.Nev.1965). Application of House, 144 F.Supp. 95 (N.D.Cal.1956). That is what the taxpayer contends happened here, but the Court finds otherwise. Although there are no controlling cases, several courts have indicated that the court is not bound by the assertions of the taxpayer, accountant, or both. Deck v. United States, 119 U.S.App.D.C. 240, 339 F.2d 739 (1965), cert. den. 379 U.S. 967, 85 S.Ct. 660, 13 L.Ed.2d 560 (1965); Bouschor v. United States, 316 F.2d 451 (8th Cir. 1963); United States v. Boccuto, supra. In Boccuto, the court, relying on Sale v. United States, 228 F.2d 682 (8th Cir. 1956) held that work papers turned over to the taxpayer’s attorney remained the accountant’s property despite an affidavit to the contrary. In Bouschor, where the papers were held by the taxpayer’s attorney, the court said at 316 F.2d 451, 459 (8th Cir. 1963):
“(T)hat Bouschor knew that the appearance of a Special Agent indicated that O’Brien’s returns were being investigated for fraud, that it was Bouschor who, as he pleaded, “directed said client to cause to be turned over to him all work papers” and that in consequence thereof the papers were delivered. This, although proper and necessary or at least desirable for Bouscher’s representation of his client, cannot in itself serve to thwart investigation by the Internal Revenue Service.”
In Deck v. United States, 119 U.S.App.D.C. 240, 339 F.2d 739, 740 (1965), cert. den. 379 U.S. 967, 85 S.Ct. 660, 13 L.Ed.2d 560 (1965), the court stressed:
“It was not until after the tax investigation began that Kless showed any interest in work papers then in the possession of Phillips; until Kless requested them they were kept by Phillips in his office and were apparently regarded by all concerned as his property.”
T he Court recognizes that each of these cases has distinguishable features. In Bouschor and Boccuto the papers were held by the taxpayer’s attorney. In Deck, the accountant asked for the papers return. They all indicate, however, that the Court is not bound by either the' taxpayer’s or accountant’s assertions concerning the papers sought.
The facts here convince the Court that the papers were and are the property of the accountant. They were in his possession until after he had been served with two subpoenas by the Internal Revenue service. When first asked about the papers he stated that they belonged to him. Not until an apparent error in a subpoena provided an excuse did the accountant turn them over to the taxpayer. He had twice been called to produce them, and would have been obligated to do so had they remained in his possession. His later assertions that he never had any interest in the papers are unconvincing. Just as in Deck and Bouschor where the courts found the accountant’s previously uninterrupted possession of the papers an important factor in determining their ownership, so does this Court. It indicates that the transfer of the papers was a mere attempt to thwart the government investigation. As in Boccuto, the Court finds the accountant’s latest disclaimers of interest to be unconvincing in view of the circumstances of the transfer.
The “rightful possession” test advanced by some of the courts does not apply here because at the time the papers were transferred the transferor was un-der a moral, if not legal, obligation to provide them to the government. Both Mr. Zakutansky and Mr. Johnston were aware of this obligation and its possible consequences. Their natural desire to protect themselves or their clients is not sufficient to change the character of the papers and thereby defeat a legitimate government investigation.
The Court therefore finds that the papers were not in the indefinite and rightful possession of the taxpayer and those papers identified as being prepared by *686Mr. Zakutansky should be held for examination by the petitioners.
CONCLUSIONS OF LAW
This matter having come on for trial before the Court and the Court having heard the evidence, arguments of counsel and examined the briefs of the parties now makes the following findings of fact and conclusions of law.
FINDINGS OF FACT
1. This action was brought by the United States against the respondents to compel the respondents to turn over certain papers for inspection by the Internal Revenue Service pursuant to Title 26 U.S.C. § 7604(a) and 7602.
2. The Court has jurisdiction of the parties and the subject matter.
3. In May of 1966 the Internal Revenue Department was investigating the tax liability of Arthur M. and Sue Johnston for the years 1960 through 1965.
4. That the respondent Michael Zakutansky A.C.P.A. with offices in Gary, Indiana had prepared the tax returns of the Johnstons for each of these years.
5. On May 11, 1966 special agents Richard C. Andersen and Barry A. Bar-ringer of the Internal Revenue Service appeared at Zakutansky’s office and inquired if he had made out the tax returns of Arthur and Sue Johnston for the years 1960 through 1965, if he had work papers used in connection with the preparation of the returns and if the work papers belonged to him. All of these questions were answered by Zakutansky in the affirmative.
6. On May 11, 1966 Zakutansky was served with a summons to appear before Special Agent Andersen on May 23, 1966 to give testimony concerning the tax liability of the Johnstons and to bring with him designated papers for examination by the special agent.
7. Respondent appeared at the specified time with an attorney who asked for time to determine his client’s rights and responsibilities in the matter and Zakutansky refused to testify or turn over papers.
8. On June 28, 1966 a second summons was issued and served on Zakutansky directing him to appear on July 8, 1966 to testify and bring specified documents for examination by the Internal Revenue Service agents. Again, Zakutansky appeared with an attorney and refused to testify or bring the specified papers and questioned the legality of the summons because it was dated July 28, 1966 instead of June 28, 1966, the actual date of issuance.
9. On July 21 or 22, 1966 the respondent Zakutansky delivered all the papers in his possession to Arthur Johnston, the taxpayer.
10. On July 25, 1966 a third summons was served on Zakutansky to appear before Special Agent Andersen on August 4, 1966 to testify and to bring specified papers pertaining to the tax returns of the Johnstons for examination. Again Zakutansky appeared but refused to testify or deliver the papers.
11. On December 30, 1966 summons was served on Arthur Johnston to appear and bring papers turned over to him by Zakutansky. On January 11, 1967, Johnston appeared with his attorney and delivered the retained copies of the tax returns for the years 1960 through 1965 which he had received from Zakutansky and stated that the remaining papers were present in a sealed envelope which he exhibited but refused to deliver and stated that they were his papers and he would not release them except on order of court.
12. At the first hearing in this case the papers in the sealed envelope were delivered to the Court for examination in camera. The Court has examined the papers and re-examined respondent Zakutansky concerning them. The papers have been numbered 1 through 79 with 42 being a group of adding machine tapes. All papers contained in the envelope except group numbered 42, 54, 71, 72 and 73, all of which are adding machine tapes, were prepared by Zakutansky in connection with the preparation of the Johnston’s tax returns for the years *6871960 through 1965. The adding machine tapes were prepared by Johnston and given to Zakutansky for use in connection with the preparation of his tax returns for the years 1960 through 1965 and the pencil notations on the tapes were put there by Zakutansky to show the subject matter that the figures applied to and/or the year to which the figures applied. All of these papers were continuously in the possession of Zakutansky from the time they were acquired or prepared in connection with the preparation of Johnston’s tax returns until July 21 or 22, 1966 when they were turned over by Zakutansky to Johnston.
13. That all of the papers in the envelope numbered 1 through 79 are the property of Zakutansky and constitute work papers used by him in the preparation of his client Johnston’s tax returns.
14. That these papers are not the property of respondent Arthur Johnston.
CONCLUSIONS OF LAW
1. The law is with the petitioner and against the respondent.
2. The papers which have been numbered 1 through 79 are the property of respondent Zakutansky and are subject to a summons to produce issued by the Internal Revenue Service.
3. That said papers are not the property of Arthur Johnston and he has no right to assert a Fifth Amendment privilege to them.
4. That said papers should be produced by Zakutansky pursuant to . the summons issued by the Internal Revenue Service and testify concerning any information that he may have concerning the tax liability of Arthur and Sue Johnston for the years 1960 through 1965.
5. That the costs of this proceeding shall be assessed against the respondents Johnston and Zakutansky equally.

. Title 26 U.S.C. Section 7602 provides:
For the purpose of ascertaining the correctness of any return, making a return where none has been made, determining the liability of any person for any internal revenue tax or the liability at law or in equity of a transferee or fiduciary of any person in respect of any internal revenue tax, or collecting any such liability, the Secretary or his delegate is authorized — (1) To examine any books, papers, records or other data which may be relevant or material to such inquiry.
Title 26 U.S.C.'Section 7604(a) provides:
If any person is summoned under the internal revenue laws to appear, to testify, or to produce books, papers, records or other data, the United ^States district court for the district in which such person resides or is found shall have jurisdiction by appropriate process to compel such attendance, testimony, or production of books, papers, records or other data.